ORDER

PER CURIAM.
AND NOW, this 10th day, of May, 2006, the Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court is REVERSED, and Petitioner is granted the right to file a Petition for Allowance of Appeal nunc pro tunc. The matter is remanded to the trial court for appointment of counsel. Petitioner is directed to file his Petition for Allowance of Appeal within ninety (90) days of the entry of the Order appointing counsel. The Application for Leave to File an Amendment to the Petition for Allowance of Appeal is denied as moot.
The Prothonotary of this Court is directed to forward a copy of this Order to the Dauphin County Clerk of Courts.